Citation Nr: 1108830	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-02 471	)	DATE
	)
	)


THE ISSUE

Whether a February 1987 decision of the Board of Veterans' Appeals (Board) that upheld the termination of a total disability evaluation based upon individual unemployability effective as of January 1985, should be revised or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The movant Veteran had active military service from September 1965 to June 1967; among his awards and decorations, he was awarded the Combat Infantryman Badge (CIB) and the Purple Heart Medal.

In a February 1987 Board of Veterans' Appeals (Board) decision, the Veteran's claim of entitlement to restoration of his total disability evaluation based upon individual unemployability (TDIU) was denied.  The movant now contends that clear and unmistakable error (CUE) was committed when the Board denied his TDIU claim in February 1987.


FINDINGS OF FACT

1.  In a June 1982 rating decision, TDIU was granted, effective from August 10, 1981; at that time, the combined schedular evaluation for the Veteran's service-connected disabilities was 70 percent.

2.  In a February1984 rating decision, the schedular evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD) was reduced from 30 percent to 10 percent and TDIU was discontinued, effective from January 1, 1985.

3.  In a February 1987 decision, the Board restored the Veteran's 30 percent PTSD evaluation but denied restoration of his TDIU rating.

4.  The correct facts, as known at the time, were before the Board in February 1987.

5.  Actual employment or employability of the Veteran had not been established by clear and convincing evidence as of January 1, 1985.

6.  The dictates of 38 C.F.R. § 3.343 were not correctly applied by the Board in its February 1987 affirmation of VA's termination of the Veteran's TDIU rating effective January 1, 1985.

CONCLUSION OF LAW

The February 1987 Board decision which denied restoration of the movant's total disability evaluation based upon individual unemployability was a product of clear and unmistakable error.  38 U.S.C.A. §§ 7104, 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify a veteran of the evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist has little, if any, bearing on a motion alleging CUE in a Board decision, the denial of which is the subject of the present motion.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

II.  The Merits of the Claim

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  A "final decision" is one that was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The moving party must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement" to set forth clearly and specifically the alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b); Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (concluding  that "to raise CUE there must be some degree of specificity as to what the alleged error is and . . . persuasive reasons must be given as to why the result would have been manifestly different").

To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed and evaluated will not suffice), or the law in effect at the time must have been incorrectly applied.  The determination must be based on the record that existed at the time of the prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his or her service- connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

In a June 1982 rating action, the Veteran was granted TDIU benefits, effective from August 1981.  This was based on a 40 percent evaluation for his right below-knee amputation (Vietnam), a 30 percent evaluation for PTSD, and a 10 percent evaluation for the left knee.  The TDIU rating was based on the Veteran's difficulties with the use of his prosthesis, his difficulties attending school for small engine repair and his work-study duties being more akin to a sheltered workshop for therapeutic reasons.  

In addition, as reflected by an April 1982 Social Security Administration (SSA) award letter, the Veteran had been granted SSA disability benefits with his period of disability starting in February 1981.  A May 1982 letter from the Veteran's Vet Center counselor stated that it was necessary for the Veteran to be unemployed because he was in constant pain from chronic infection of his right knee which in turn led to increased psychiatric symptomatology.  

Thereafter, a September 1982 Vet Center social work note indicates that the Veteran complained of sleep disturbance, poor appetite, difficulties being around a lot of people and marital difficulties.  In December 1982, he was noted to have anxiety and stress.  In May 1983, the Veteran was hospitalized in a VA facility for treatment of his chronically infected right below-knee amputation (BKA).

In August 1984, the Veteran underwent a VA psychiatric examination.  The examiner noted his complaints of being depressed every day; poor appetite; irritability; flashbacks; social isolation; hyper startle response; nightmares; sleep difficulties; forgetfulness; survivor guilt; and getting angry when his leg hurt.  The examiner concluded that the Veteran had severe social impairment.  The examiner opined that direct industrial impairment from the PTSD diagnosis was not obvious and that there apparently was severe industrial impairment indirectly as a result of the Veteran's drinking and wounds.  (He had been sober since 1981.)

In a December 1984 written statement, the Veteran reported having problems with his amputation stump.  He said that he had dreams about Vietnam and that he thought about Vietnam every day.  He stated that he had pain from the prosthesis, that he had sleep problems and that he could not stand society.  He stated that nothing had changed for him.  In addition, his spouse submitted a written statement in which she echoed the Veteran's complaints.  She stated that there were fewer and fewer days when he did not walk without a limp, and that she had watched the Veteran go into deep depression.  

The Veteran's treatment records from the Vet Center reflect that his social worker there wrote a report in December 1984.  This report states that the Veteran described, in September 1982, his difficulties with depression, irritability, poor concentration, sleep disturbance, poor appetite and marital problems.  He had wanted to engage in therapy to deal with his depression and anger.  He was noted to currently report that his involvement in group therapy along with his medication use had helped some, but he still had difficulty dealing with family members.  He reported some improvement communicating with his wife.  The social worker stated that, in summary, the Veteran had made some progress in his immediate family life and that he had been able to relate better with some members of his veterans group.  However, the social worker further stated that, because of the interrelationship between the Veteran's BKA and his PTSD, he had not been able to make significant progress outside of his immediate family.  The social worker concluded by saying it appeared that, before realistic vocational planning could occur, there needed to be more stability in the physical condition of the Veteran's right leg.  On Axis V, the social worker noted poor adaptive functioning with marked impairment in social relations and occupational functioning.  

The Veteran was subsequently hospitalized in a VA facility, from March 1985 to April 1985, for recurrent abscesses along the right BKA stump.  He was also hospitalized in a VA facility for three weeks in May 1985, for complications of his right BKA prosthetic device.

Records from a private physician, dated in October and November of 1985, indicate that the dosage of the Veteran's medication for the treatment of his depression had to be increased.  In October 1985, the Veteran complained of difficulty falling asleep, variable appetite, poor energy, absentmindedness, occasional crying spells; poor self esteem; easily becoming frustrated; recurring dreams; social withdrawal; and continuing problems with his wife and stepson.  A November 1985 note indicates that the Veteran's PTSD was "improving slowly" with psychotherapy.

A December 1985 letter from the Veteran's treating psychologist states that the Veteran had a great deal of difficulty in establishing and maintaining effective and favorable relationships with people.  He was described as tending to be extremely isolated; to have difficulty falling asleep for fear of nightmares that occurred frequently; to have complaints of recurring thoughts of Vietnam, poor memory and low self-esteem; and being easily frustrated.  The Veteran had crying spells that made him quite depressed.  The psychologist noted that the Veteran had a great deal of difficulty with authority figures and opined that the Veteran would "have a great deal of difficulty maintaining any sort of employment due to his unresolved anger towards authority figures."  

In his VA Form 21-8940 submitted in August 1985, the Veteran stated that he had last worked fulltime in 1980.  He said that he had become too disabled to work in 1981.  He reported two years of college and small engine repair training that took place between September 1981 and May 1982.  The evidence of record also includes written statements from the Veteran, his wife, and his sister that are all dated in June 1986; these reiterate prior statements and medical record notations.

The standards for termination of a TDIU rating are found at 38 C.F.R. § 3.343(c).  These provisions stipulate that, in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).  

The Board's decision of February 1987 included the finding that the Veteran's PTSD had resulted in definite social impairment and considerable industrial impairment.  (Under the regulations in effect at that time, the criteria for rating PTSD were provided at 38 C.F.R. § 4.132, Diagnostic Code 9411, and indicated that a 30 percent evaluation was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people and the symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation was warranted when there was considerable impairment in the ability to establish or maintain effective or favorable relationships with people and the symptoms resulted in such reduction in flexibility, efficiency and reliability levels as to produce considerable industrial impairment.)  The Board had concluded that the Veteran's service-connected disabilities were not of such severity as to preclude all forms of substantially gainful employment.  The Board had found that there was clear and convincing evidence that the Veteran was actually employable, and cited to the August 1984 VA examination report finding that the Veteran did not have an obvious industrial impairment and that he did not have a history of conflict with his co-workers or supervisors.  

However, the February 1987 Board decision did not discuss any of the other evidence of record in finding that there was clear and convincing evidence of actual employability.  There was no mention of the documented interrelationship between the Veteran's BKA problems and his PTSD symptomatology, especially in light of the two hospitalizations in 1985 for the right BKA stump infections.  Review of the evidence of record at the time of the February 1987 Board decision reveals that the symptomatology reported by the Veteran which led to the June 1982 grant of TDIU benefits had not changed very much as of December 1985.  In 1984 and 1985, both the Veteran's social worker and his treating psychologist essentially stated that the Veteran was not employable.  And his treating physician had only noted "slow improvement" as of November 1985.  

It would appear then, that the evidence was at least in relative equipoise on the question of whether or not the Veteran was capable of engaging in substantial employment activity despite his service-connected disabilities as of January 1, 1985.  Thus, the 38 C.F.R. § 3.343 requirement of clear and convincing evidence was not reached.  Furthermore, the August 1984 VA psychiatric opinion on which the February 1987 Board decision heavily relied also did not address this matter with the level of certainty required by 38 C.F.R. § 3.343(c).  That VA psychiatrist had never stated that the Veteran could work despite the combination of his right leg wound residuals and his PTSD.  In fact, the examiner acknowledged that there was some severe industrial impairment associated with the Veteran's wounds, and that he had achieved sobriety in 1981.

The Board therefore finds, in response to the Veteran's current motion, that the 1985 reduction did violate pertinent provisions of 38 C.F.R. § 3.343.  The evidence of record did not demonstrate the Veteran's actual employability to a clear and convincing evidence standard (an intermediate standard between preponderance of the evidence and reasonable doubt) as of January 1, 1985.  In addition, it appears that the Veteran was never provided notice of 38 C.F.R. § 3.343(c) by the Fort Harrison Regional Office.  As a result, the Board's February 1987 decision that affirmed the termination of the Veteran's total disability rating based on individual unemployability involved clear and unmistakable error.  Therefore that February 1987 Board decision is hereby revised such that the Veteran's total disability rating based on individual unemployability is restored, effective January 1, 1985.


ORDER

The February 1987 Board decision was clearly and unmistakably erroneous in upholding the termination of the movant's TDIU evaluation; the decision is revised to restore the award of TDIU effective as of January 1, 1985.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



